Citation Nr: 0635184	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  98-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a finding of competency for the purpose of 
disbursement of VA funds without limitation.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel
INTRODUCTION

The veteran had active service from January 1954 to February 
1955.

This appeal is from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The Board of Veterans' Appeals (Board) 
remanded this case in October 2003 and in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has not discharged its duty to notify the appellant of the 
information and evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA has not completely executed the orders in the 
Board's March 2005 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

None of the letters to the veteran's guardian in April 2001, 
October 2002, and June 2006 stated what the evidence must 
show for the veteran to obtain a VA determination of 
competency to receive VA funds without limitation.  That is a 
failure of the primary mandate of the Veterans Claims 
Assistance Act of 2000 (VCAA) to notify a VA claimant of the 
information and evidence necessary to substantiate his claim.  
The prejudice to the claimants ability to participate on the 
prosecution of his claim from such a failure cannot be cured 
except directly by providing the required notice and then 
readjudicating the claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

VA determined in 1959 that the veteran "lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation."  
38 C.F.R. § 3.353(a) (2005).  Fundamental fairness requires 
that notice of the information and evidence necessary to 
substantiate his claim of competence to receive direct 
payment of disability compensation without limitation tell 
the veteran that he must produce evidence that he has the 
mental capacity to contract or to manage his own affairs, 
including disbursement of funds without limitation.

The notices of record were addressed to the veteran's court-
appointed guardian without a copy provided the veteran.  
Although regulation permits notice of a right to a hearing on 
the matter of competence be provided a court-appointed 
guardian without provision of such notice to the veteran, 
38 C.F.R. § 3.252(e) (2005), that rule applies to the 
hearings mandated in 38 C.F.R. § 3.103.  It does not vitiate 
the veteran's right to the notice required by the VCAA.  If 
there is any error in process, it should be of too much 
rather than too little.  

The March 2005 remand ordered VA to obtain the report of 
neuropsychological testing that the VA psychiatrist who 
examined the veteran in November 2002 recommended, or file a 
memorandum of that the report is unobtainable or does not 
exist.  VA obtained a duplicate of the November 2002 report 
that recommended the neurological testing.

The March 2005 remand ordered VA psychiatric examination with 
neuropsychological testing.  The examination was done, the 
testing was not.

The March 2005 remand noted a May 2003 letter from a state 
mental health facility that rejected the veteran's guardian's 
authorization for release of information, because the 
facility required a court order to release records on an 
"expired" client.  The remand noted there was no indication 
anyone had told the facility the veteran is alive.  Aside 
from the ambiguity whether "expired" meant deceased or 
terminated the service of the facility, the failure to notify 
the veteran might have inhibited VA efforts to obtain the 
putative records.



Accordingly, the case is REMANDED for the following action:

1.  The following notices are to be 
provided both the veteran and his 
guardian:

*	That to lift the finding of 
incompetence for VA purposes, the 
evidence must substantiate that the 
veteran has the mental capacity to 
contract or to manage his own affairs, 
including disbursement of funds 
without limitation.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006).

*	That Northeast Mental Health-
Mental Retardation Commission, Region 
III rejected the guardian's July 2002 
authorization for release of medical 
records of the veteran's treatment from 
July 2000 to the present, stating the 
Commission needed a court order to 
release records of an "expired" 
client.  Further request that the 
veteran or his guardian determine and 
provide VA the form of authorization 
necessary for VA to obtain the records, 
for either of them to provide the 
records to VA.

2.  Associate with the claims file the 
report of neuropsychological testing done 
in response to the November 2002 
competency examiner's recommendation, or a 
memorandum to the effect that the testing 
was not done, or for any reason it cannot 
not be produced.



3.  If and only if VA cannot produce the 
report referenced in instruction two (2), 
have the veteran undergo 
neuropsychological testing to evaluate his 
cognitive abilities as they pertain to his 
capacity to manage his own financial 
affairs, and obtain a report interpreting 
the test results.

4.  Readjudicate the veteran's claim of 
competency for disbursement of VA funds 
without limitation.  If the claim remains 
denied, provide the appellant and his 
guardian and any representative appointed 
subsequent to the date of this remand an 
appropriate supplemental statement of the 
case and an appropriate period to respond.  
An appropriate SSOC in this case will 
include laws and regulations pertaining to 
the determination of competence and notice 
of any failure to obtain evidence 
identified in this remand as the object of 
VA assistance.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


